Morgan, J.
This suit is instituted by the holder of certain parish warrants, who asks judgment against the parish, and that a tax be assessed and collected to pay the same.
The action is instituted under the 2629th and 2630th sections of the Revised Statutes. The parish appeals from a judgment rendered in conformity with the prayer of the petition.
A motion is made to dismiss the appeal on the grounds:
First — That the judgment was rendered by consent.
Second — That it has been acquiesced in.
Passing over the question as to whether or not the judgment was a consent judgment, it was certainly acquiesced in.
The judgment was rendered on the sixth February, 1873. By the proceedings of the police jury, January 6, 1874, it appears that the. *231payment of judgments against the parish was provided for by a tax to be laid. It is admitted that the present judgment was embraced in the action of the police jury, and that a portion of the tax thus levied was collected and paid thereon.
The present appeal was taken in December, 1874.
It is contended, however, that acquiescence can not be given by a police jury so as to prohibit a parish from appealing from a judgment rendered against it. It seems to us, however, that this position is not tenable. We see no reason why a parish should not be bound by the .acts of its agent as an individual would be. A judgment acquiesced in and partially executed can not be appealed from.
The appeal is dismissed.